      Case 3:18-cv-00106-GEC Document 27 Filed 02/11/20 Page 1 of 1 Pageid#: 276



                               IN THE UNITED STATES DISTRJCT COURT
                              FOR THE WESTERN DISTRJCT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION

     SOUTHERN ENVIRONMENTAL LAW                      )
     CENTE~                                          )
                                                     )      Civil Action No. 3:18CV00106
              Plaintiff,                             )
                                                     )      DISMISSAL ORDER
     ~                                               )
                                                     )      By: Hon. Glen E. Conrad
     UNITED STATES DEPARTMENT OF                     )      Senior United States District Judge
I
I.   AGRJCULTuRE, et al.,                            )
                                                     )
              Defendants.                            )


              The parties in this civil action have filed a stipulation of dismissal pursuant to Rule

     41(a)(l)(A)(ii) of the Federal Ru1es of Civil Procedure. In accordance with the stipulation, it is

     hereby

                                                  ORDERED

     that this action is DISMISSED WITH PREJUDICE and shall be STRICKEN from the court's

     active docket.

              The Clerk is directed to send a copy of this order to all counsel of record.

              DATED: This 10--,4 day of February, 2020.




                                                              Senior United States District Judge
